IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40281
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE MARIO GONZALEZ-MEDRANO,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-01-CR-684-1
                        --------------------
                          February 20, 2003

Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Mario Gonzalez-Medrano appeals the sentence he received

after he pleaded guilty to being unlawfully present in the United

States following deportation after conviction of an aggravated

felony.   His argument that the district court erred when it

treated his prior state conviction for possession of cocaine as

an aggravated felony for purposes of U.S.S.G. § 2L1.2 fails.     See

United States v. Caicedo-Cuero, 312 F.3d 697, 705-11 (5th Cir.

2002).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.